 EDWARD C. KELLY CO., INC.Edward C. Kelly Co., Inc. and Shaw MechanicalContractors, Inc. and Plumbers and Gas Fitters,Local No. 12, a/w United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada.Case I-CA-11327June 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 2, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and the General Counsel andthe Charging Party filed briefs in support of theAdministrative Law Judge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as. amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, Edward C.Kelly Co., Inc. and Shaw Mechanical Contractors,Inc., East Braintree and North Quincy, Massachu-setts, their officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.I As the record adequately presents the positions of the parties, theRespondents' and the Charging Party's requests for oral argument arehereby denied.2 In finding that Respondents herein constituted a single employer, theAdministrative Law Judge relied on the amounts of unsecured loans thatRespondent Shaw received from Respondent Kelly Co. and from Kellyindividually. He concluded that these amounts were $20,800 and $79,000respectively. The record reveals that the total of these loans from bothsources was $36,000. In our view, even this lesser amount is substantialenough to support the conclusion that Shaw is, to a large extent, financiallydependent upon Kelly Co.Respondent excepts to the Administrative Law Judge's finding thatMorrissey admitted that she calls upon Kelly's expertise in running theShaw business. The record reveals that Morrissey did so testify and alsotestified that she had recently been consulted on the "Howard Johnson job"as to the placement of the fire equipment. The record includes a number ofbills from Kelly to Shaw for "estimating and supervisory" services, theamounts of which were unilaterally decided upon by Mornssey for KellyCo. and paid by Mornssey for Shaw. Morrissey testified that theaforementioned example of consultation with Kelly is the type of230 NLRB No. 51"supervisory" services that were billed. We agree with the AdministrativeLaw Judge that such circumstances indicate that Shaw would have difficultysurviving as an independent company but for its relationship with Kelly andKelly Co.3 The Administrative Law Judge failed to take note of the interchange ofemployees, namely truckdrivers and estimators, in reaching his conclusionthat there is common control of labor relations. We find this fact significantand supportive of his conclusion.No exceptions were filed to the Administrative Law Judge's finding as tothe scope and composition of the appropriate bargaining unit.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me at Boston, Massachusetts, on January3, 1977, upon the General Counsel's complaint whichalleged that the two named Respondents constitute a singleemployer and as such have violated Section 8(a)(5) of theNational Labor Relations Act, as amended, 29 U.S.C. §151, et seq., by failing and refusing to bargain with theCharging Party.All parties appeared and presented evidence. Upon therecord as a whole, including briefs and arguments ofcounsel, I hereby make the following:FINDINGS OF FACT1. JURSIDICTIONEdward C. Kelly Co., Inc. (herein Kelly Company), is aMassachusetts corporation engaged in business as amechanical contractor. It annually purchases goods,products, and materials valued in excess of $50,000 directlyfrom outside the Commonwealth of Massachusetts andannually supplies to users and others who are themselvesengaged in interstate commerce goods and services valuedin excess of $50,000.Shaw Mechanical Contractors, Inc., is also a Massachu-setts corporation engaged in business as a mechanicalcontractor. Shaw also purchases goods, products, andmaterials valued in excess of $50,000 directly from pointsoutside the Commonwealth of Massachusetts and annuallysupplies to users and others who are themselves engaged ininterstate commerce goods and services valued in excess of$50,000.The Respondents each admit, and I find, that they areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, Plumbers and Gas Fitters, LocalNo. 12, a/w United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada (herein the Union), isadmitted by the Respondents to be, and I find is, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundFor a number of years Kelly Company has been amember of the Masters Plumbers' Association of Boston337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Vicinity, Inc., an employer association representing itsmembers in dealing with the Union. As a member of theassociation, Kelly Company has been signatory to a seriesof collective-bargaining agreements with the Union. Thecurrent agreement is effective September 1, 1976, throughAugust 31, 1978.According to the testimony of Marion R. Morrissey,Kelly Company's bookkeeper for many years, in the earlypart of 1973 she determined that it would be a good idea toform a separate corporation in order to make some"money" on small jobs that Kelly Company was unablesuccessfully to compete on because of its union labor.Robert E. Frazier, who had worked for Kelly a number ofyears as a master plumber, testified that "Kelly ...hadbeen getting beat on a lot of jobs by nonunion firms."Thus it happened that on March 29, 1973, Morrissey,Agnes B. Kelly, the wife of Edward C. Kelly, Jr. (hereinKelly), president, treasurer and director of Kelly Company,and Patrice A. Kelly, his daughter, incorporated ShawMechanical Contractors, Inc.Since that time Shaw has been engaged in business as amechanical contractor, operating with Frazier's masterplumber's license. Shaw does the same type of work asKelly Company, but on somewhat smaller jobs. They donot, apparently, bid competitively with one another.In the fall of 1975, Paul Madden, the business agent forthe Union, learned that Kelly Company was "operatingdouble-breasted" (both union and nonunion), though hestated that he had suspected this since 1970 or 1971. In anyevent, on December 26, 1975, Madden wrote to Kellystating that all signs indicated an affiliation between KellyCompany and Shaw. He wanted "to remedy this situa-tion," presumably by having Shaw sign and abide by theassociation agreement.On the same day, Madden wrote Morrissey in care ofShaw indicating that Shaw was not on the Union's list offair shops. He enclosed a stipulation to be bound by theassociation agreement for her to sign on behalf of Shaw.On January 5, 1976, Morrissey replied, declining to signthe contract principally because the types of jobs Shaw wasdoing were small projects which "does not command thepresent hourly rates that are currently paid to members (ofthe Union) and also, the regulations imposed governingJourneymen/Apprentice ratio, would be a hardship."Kelly Company does in fact abide by the associationagreement with the Union and does employ journeymanplumbers. Additionally, Kelly Company employs estima-tors (who are members of the Union) and Morrissey, thebookkeeper. In overall charge of the operation is Kelly.Shaw, on the other hand has one journeyman plumber,Frazier, who, since the inception of Shaw, is no longer amember of the Union. Generally, Shaw employs apprentic-es who are hired from a vocational technical school. Shawdoes not employ estimators. Its bookkeeper is Morrissey,who, according to her testimony, is also Shaw's chiefexecutive officer.425 U.S. 800(1976).2 Local No. 627, International Union of Operating Engineers, AFL-CIO v.N.L.R.B., 518 F.2d 1040 (C.A.D.C., 1975), reversing 206 NLRB 562 (1973).B. IssuesThe principal issue raised by the pleadings in this matteris whether Kelly Company and Shaw form a singleintegrated enterprise or are separate employers. If they area single integrated enterprise, then it is also alleged that themechanical employees of both constitute a unit appropriatefor purposes of collective bargaining; and that theenterprise has breached its obligations to bargain with theUnion by not applying the association contract to Shawemployees.C. Analysis and Concluding Findings1. Single integrated enterpriseIn South Prairie Construction Co. v. Local No. 627,International Union of Operating Engineers, AFL-CIO, etat, ' the United States Supreme Court affirmed the circuitcourt's finding that two construction companies consti-tuted a single employer.2The Supreme Court, quoting withapproval the circuit court's decision, stated:IT]hat in addition to the "presence of a very substantialqualitative degree of centralized control of laborrelations," the facts "evidence of substantial qualitativedegree of interrelation of operations and commonmanagement-one that we are satisfied would not befound in the arm's length relationship existing amongunintegrated companies."In Radio & Television Broadcast Technicians Local Union1264, v. Broadcast Service of Mobile, Inc.,3the SupremeCourt enumerated with approval the criteria considered bythe Board in determining whether or not two companiesconstitute a single employer:The controlling criteria, set out and elaborated inBoard decisions, are interrelation of operations, com-mon management, centralized control of labor relationsand common ownership. [Citations omitted.]Most recently the Board in The Carvel Company and Cand D Plumbing and Heating Company4concluded that twoplumbing contractors were separate employers.In reaching this conclusion, the Board noted that the twocompanies were separate legal entities and had separatebank and payroll accounts and separate lines of credit, andthat in fact the principal manager of each company was adifferent person. There was common ownership of twocompanies, but this is not determinative absent commoncontrol of the labor relations policy. And "such commoncontrol must be actual or active, as distinguished frompotential control." 226 NLRB at 11.Tested by these standards it is my conclusion that in factKelly Company and Shaw constitute a single integratedenterprise.While the community of ownership here is not determi-native, critical to finding the operations interrelated is thefact that Shaw depends on Kelly individually and/or Kelly3 380 U.S. 255, 256 (1%5).4 226 NLRB II111 (1976).338 EDWARD C. KELLY CO., INC.Company to supply cash for operating expenses whenneeded. From 1973, when Shaw was organized, throughDecember 31, 1976, Shaw borrowed $79,000 from Kellyand $20,800 from Kelly Company, of which $72,800 hasbeen repaid.5These loans were unsecured and were repaidwithout interest.Such substantial noninterest loans to a rather smallcompany, even though largely repaid, shows that Shawlooks to and receives from Kelly and/or Kelly Company itscash flow. These records suggest that, without Kelly, Shawwould not be able to operate. In short, from the financialstandpoint, Kelly exercises substantial control over Shaw.And there are additional indicators that the operationsare interrelated. For instance, Shaw does not employestimators but relies principally upon estimators employedby Kelly Company. It is claimed that Shaw reimbursesKelly Company for this service. The fact of reimbursement,however, is at best loose and at worst suspect. For nearly 2years Kelly Company employees did the Shaw estimatingwithout any charge for their services. Then Morrissey, onbehalf of Kelly Company, determined that those serviceswere worth $150 a month. She billed Shaw to that effect asan agent for Kelly, and then as an agent for Shaw paid the$3,600. She was unable to testify precisely how she arrivedat $150 a month, or why 2 years elapsed before the servicewas billed or paid. Rather than showing an arm's-lengthrelationship between the two companies, the handling ofestimators suggests an interrelated operation.The workmen's compensation policy for Shaw employeesis carried as a rider on Kelly Company policy. Again afterabout 2 years, Morrissey, on behalf of Kelly Company,billed Shaw. Morrissey, on behalf of Shaw, paid the bill.Incidentally, how the amount billed was arrived atMorrissey could not say nor is it apparent from thedocumentary evidence.Further evidencing interrelated operations is the fact thatsuch truckdriving as is required by Kelly Company is doneby Shaw employees.The record also shows common, rather than separate,management. While Morrissey appears to be generallyfamiliar with the industry, she was not shown to beparticularly knowledgeable with regard to running amechanical contracting business nor did she claim to be.The same can be said of Frazier, who really functions as afield foreman. This apparent void in management capabili-ty is, I find, filled by Kelly.And, in fact, Morrissey admitted that she calls uponKelly's "expertise" in running the Shaw business.It is noted that Kelly was not called by either Respon-dent to deny his actual participation in the day-to-dayoperation of both Kelly Company and Shaw. From thisfailure and given the testimony of Morrissey -that KellyCompany and Shaw operate from the same building, thatKelly personally is present much of the time and has in factlent his "expertise" -I infer that had Kelly been called hewould have affirmed his participation in the day-to-dayoperations of Shaw. Finally in this regard, a business agentfor one of the Union's sister locals in fact called the Shaw5 This is from ledgers stipulated to by the parties and is at variance withMorrissey's testimony that such loans amounted to $25,000.telephone number. Kelly answered and purported to speakas an agent for Shaw. This was not denied.While Morrissey claims to be the chief executive officerof Shaw, in reality the record reveals that she is thebookkeeper for Shaw, as she is for Kelly Company. Theactual operating control -indeed the determination tooperate a nonunion company along with a union company-is, I find, in Kelly.There is little evidence concerning control of laborrelations policy, other than that outlined above concerningcommon management. It does appear that Morrissey hiresthe Shaw employees while the Kelly Company employeesare hired through the union hall by Kelly or the foremen.And, of course, the rates are different. However, givenKelly's substantial involvement in both operations, it ismore reasonable than not to conclude that he, in fact,controls the labor relations policy of both. Finding thatKelly is actually in control and supplies the cash flow forShaw, along with the interchange of employees to doparticular jobs, leads me to conclude that Kelly Companyand Shaw are not separate employers but in fact form asingle enterprise.2. The bargaining unit.It is alleged that the appropriate bargaining unitconstitutes employees of both Kelly Company and Shaw asfollows:All plumbers, gas fitters, pipe and/or drain layers,temporary fireman and apprentices of Respondent(Kelly Company and Shaw) employed at its AllenStreet and/or Colby Road locations, exclusive of officeclerical employees, stockmen, truck drivers, guards andsupervisor as defined in Section 2(1 1) of the Act.Kelly Company admitted the appropriateness of thebargaining unit while Shaw denied it. However, in theirjoint brief both indicated that the scope and composition ofthe bargaining unit is not really a substantive issue in thismatter.In any event, based upon the record before me, I findthat the mechanical employees of Kelly Company andShaw have a sufficient community of interest to be in thesame bargaining unit. While generally employees of KellyCompany are journeyman plumbers whereas those of Shaware apprentices, they nevertheless do essentially the samekind of work under the same general working conditionsand work out of the same general location. I thereforeconclude that an appropriate bargaining unit within themeaning of Section 9(b) of the Act is as alleged, except thattruckdrivers will not be excluded, inasmuch as suchtrucking as is required is done by apprentice mechanics.3. The violation of Section 8(aX5)Concluding that Kelly Company and Shaw comprise asingle integrated enterprise and that the appropriate unitincludes all mechanical employees of Shaw as well as thoseof Kelly Company, and given the fact that Kelly is339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignatory to a collective-bargaining agreement coveringthose employees, I find that by refusing to abide by theterms of the collective-bargaining agreement as to theemployees on the Shaw payroll, the Respondents haveviolated Section 8(a)(5) of the Act.6IV. THE REMEDYHaving found that the Respondents have failed tobargain with the Union by refusing to abide by thecollective-bargaining agreement between the Union andthe Association, I will recommend that the Respondents beordered to bargain with the Union and to give retroactiveeffect to the agreement as to Shaw's employees to January5, 1976,7and make them whole for any loss of wages orother benefits that they may have suffered as a result of theRespondents' refusal to abide by the agreement from andafter January 5, 1976, with interest as prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962). TheRespondents will also be ordered to pay to the appropriatesource such contributions as are required by the agreementwith respect to such employees, with interest.CONCLUSIONS OF LAW1. Edward C. Kelly Company, Inc., and Shaw Mechan-ical Contractors, Inc., constitute a single integratedemployer engaged in interstate commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Plumbers and Gas Fitters, Local No. 12, a/w UnitedAssociation of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States andCanada, is a labor organization within the meaning ofSection 2(5) of the Act.3. By failing and refusing to recognize the Union aslawful representative of employees of Shaw within the jobclassifications described in the Association's agreementwith the Union, and by failing and refusing to apply theterms of such agreement to those employees, the Respon-dents have unlawfully refused to bargain collectively withthe Union and are thereby engaging in an unfair laborpractice within the meaning of Section 8(aX5) and (1) ofthe Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this matter, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER8The Respondents Edward C. Kelly, Co., Inc. and ShawMechanical Contractors, Inc., East Braintree and NorthQuincy, Massachusetts, their officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Failing and refusing to recognize Plumbers and GasFitters, Local No. 12, a/w United Association of Journey-men and Apprentices of the Plumbing and Gas FittingIndustry of the United States and Canada, as therepresentative of all employees in the following bargainingunit found appropriate under Section 9(b) of the Act:All plumbers, gasfitters, pipe and/or drain layerstemporary firemen and apprentices of the Respondentsemployed at their Allen Street and/or Colby Roadlocations, exclusive of office clerical employees, stock-men, guards and supervisors as defined in Section 2(11)of the Act.(b) In any like or related manner interfering with,restraining, or coercing their employees in the exercise ofthe right to self-organization, to join and assist the saidUnion, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Forthwith implement the agreement in existencebetween the above-named Union and the Masters Plum-bers' Association of Boston and Vicinity, Inc., effectiveSeptember 1, 1976, to August 31, 1978, and its predecessoras it applies to all employees of Shaw MechanicalContractors, Inc., retroactive to January 5, 1976, includingbut not limited to the provisions relating to wages andother employment benefits and make whole their employ-ees for any losses that may have been suffered by reason ofthe Respondents' failure and refusal to implement saidcontract in the manner set forth in the remedy section ofthis Decision.(c) Post at their places of business in Quincy andBraintree, Massachusetts, copies of the attached noticemarked "Appendix."9copies of said notice, on formsprovided by the Regional Director for Region 1, afterbeing duly signed by the Respondents' representative, shallbe posted by them, immediately upon receipt thereof, andmaintained by them for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondents have taken to comply herewith.6 Cf. Peter Kiewit and Sons' Co. and South Prairie Construction Co., 206NLRB 562 (1973); cf. Gerace Construction Inc. and Helger ConstructionConpany, Inc., 193 NLRB 645 (1971).I This is the date alleged that the Respondents began engaging in theunfair labor practice.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals, Enforcing an Order ofthe National Labor Relations Board."340 EDWARD C. KELLY CO., INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were given theopportunity to participate and present its position, it hasbeen found by the National Labor Relations Board wehave committed certain unfair labor practices. We havebeen ordered to cease and desist therefrom, to post thisnotice,and to comply with its terms.WE WILL NOT refuse to recognize and bargain ingood faith with Plumber and Gas Fitters, Local No. 12a/w United Association of Journeymen and Apprentic-es of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, as a representative of all ouremployees including those employees who work forShaw Mechanical Contractors, Inc., in the followingappropriate bargaining unit:AU plumbers, gas fitters, pipe and/or drainlayers, temporary fireman apprentices employedat the Allen Street and/or Colby Road locationsexclusive of office clerical employees, stockmen,guards and supervisors as defined in Section 2(11)of the Act.WE WILL recognize and give effect to the contractsexisting between the above-named labor organizationand Masters Plumbers' Association of Boston andVicinity, Inc., as it applies to the employees of ShawMechanical Contractors, Inc., retroactive to January 5,1976.WE WILL make our employees whole for any lossesthey may have suffered by our refusal to implementsaid agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.EDWARD C. KELLY Co.,INC. AND SHAWMECHANICAL CONTRACTORS,INC.341